
	
		II
		112th CONGRESS
		2d Session
		S. 2103
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2012
			Mr. Lee introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 18, United States Code, to protect
		  pain-capable unborn children in the District of Columbia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Pain-Capable
			 Unborn Child Protection Act.
		2.Legislative
			 findingsCongress finds and
			 declares the following:
			(1)Pain receptors
			 (nociceptors) are present throughout the unborn child’s entire body and nerves
			 link these receptors to the brain’s thalamus and subcortical plate by no later
			 than 20 weeks after fertilization.
			(2)By 8 weeks after
			 fertilization, the unborn child reacts to touch. After 20 weeks, the unborn
			 child reacts to stimuli that would be recognized as painful if applied to an
			 adult human, for example, by recoiling.
			(3)In the unborn
			 child, application of such painful stimuli is associated with significant
			 increases in stress hormones known as the stress response.
			(4)Subjection to such
			 painful stimuli is associated with long-term harmful neurodevelopmental
			 effects, such as altered pain sensitivity and, possibly, emotional, behavioral,
			 and learning disabilities later in life.
			(5)For the purposes
			 of surgery on unborn children, fetal anesthesia is routinely administered and
			 is associated with a decrease in stress hormones compared to their level when
			 painful stimuli are applied without such anesthesia.
			(6)The position,
			 asserted by some medical experts, that the unborn child is incapable of
			 experiencing pain until a point later in pregnancy than 20 weeks after
			 fertilization predominately rests on the assumption that the ability to
			 experience pain depends on the cerebral cortex and requires nerve connections
			 between the thalamus and the cortex. However, recent medical research and
			 analysis, especially since 2007, provides strong evidence for the conclusion
			 that a functioning cortex is not necessary to experience pain.
			(7)Substantial
			 evidence indicates that children born missing the bulk of the cerebral cortex,
			 those with hydranencephaly, nevertheless experience pain.
			(8)In adult humans
			 and in animals, stimulation or ablation of the cerebral cortex does not alter
			 pain perception, while stimulation or ablation of the thalamus does.
			(9)Substantial
			 evidence indicates that structures used for pain processing in early
			 development differ from those of adults, using different neural elements
			 available at specific times during development, such as the subcortical plate,
			 to fulfill the role of pain processing.
			(10)The position,
			 asserted by some commentators, that the unborn child remains in a coma-like
			 sleep state that precludes the unborn child experiencing pain is inconsistent
			 with the documented reaction of unborn children to painful stimuli and with the
			 experience of fetal surgeons who have found it necessary to sedate the unborn
			 child with anesthesia to prevent the unborn child from engaging in vigorous
			 movement in reaction to invasive surgery.
			(11)Consequently,
			 there is substantial medical evidence that an unborn child is capable of
			 experiencing pain at least by 20 weeks after fertilization, if not
			 earlier.
			(12)It is the purpose
			 of the Congress to assert a compelling governmental interest in protecting the
			 lives of unborn children from the stage at which substantial medical evidence
			 indicates that they are capable of feeling pain.
			(13)The compelling
			 governmental interest in protecting the lives of unborn children from the stage
			 at which substantial medical evidence indicates that they are capable of
			 feeling pain is intended to be separate from and independent of the compelling
			 governmental interest in protecting the lives of unborn children from the stage
			 of viability, and neither governmental interest is intended to replace the
			 other.
			(14)The District
			 Council of the District of Columbia, operating under authority delegated by
			 Congress, repealed all limitations on abortion at any stage of pregnancy,
			 effective April 29, 2004.
			(15)Article I,
			 section 8 of the Constitution of the United States of America provides that the
			 Congress shall exercise exclusive Legislation in all Cases
			 whatsoever over the District established as the seat of government of
			 the United States, now known as the District of Columbia. The constitutional
			 responsibility for the protection of pain-capable unborn children within the
			 Federal District resides with the Congress.
			3.District of
			 Columbia pain-capable unborn child protection
			(a)In
			 generalChapter 74 of title
			 18, United States Code, is amended by inserting after section 1531 the
			 following:
				
					1532.District of
				Columbia pain-capable unborn child protection
						(a)Unlawful
				conductNotwithstanding any
				other provision of law, including any legislation of the District of Columbia
				under authority delegated by Congress, it shall be unlawful for any person to
				perform an abortion within the District of Columbia, or attempt to do so,
				unless in conformity with the requirements set forth in subsection (b).
						(b)Requirements for
				abortions
							(1)The physician
				performing or attempting the abortion shall first make a determination of the
				probable post-fertilization age of the unborn child or reasonably rely upon
				such a determination made by another physician. In making such a determination,
				the physician shall make such inquiries of the pregnant woman and perform or
				cause to be performed such medical examinations and tests as a reasonably
				prudent physician, knowledgeable about the case and the medical conditions
				involved, would consider necessary to make an accurate determination of
				post-fertilization age.
							(2)(A)Except as provided in
				subparagraph (B), the abortion shall not be performed or attempted, if the
				probable post-fertilization age, as determined under paragraph (1), of the
				unborn child is 20 weeks or greater.
								(B)Subject to subparagraph (C),
				subparagraph (A) does not apply if, in reasonable medical judgment, the
				abortion is necessary to save the life of a pregnant woman whose life is
				endangered by a physical disorder, physical illness, or physical injury,
				including a life-endangering physical condition caused by or arising from the
				pregnancy itself, but not including psychological or emotional conditions or
				any claim or diagnosis that the woman will engage in conduct which she intends
				to result in her death.
								(C)A physician terminating or attempting
				to terminate a pregnancy under the exception provided by subparagraph (B) may
				do so only in the manner which, in reasonable medical judgment, provides the
				best opportunity for the unborn child to survive, unless, in reasonable medical
				judgment, termination of the pregnancy in that manner would pose a greater risk
				of—
									(i)the death of the pregnant woman;
				or
									(ii)the substantial and irreversible
				physical impairment of a major bodily function, not including psychological or
				emotional conditions, of the pregnant woman;
									than
				would other available methods.(c)Criminal
				penaltyWhoever violates
				subsection (a) shall be fined under this title or imprisoned for not more than
				2 years, or both.
						(d)Bar to
				prosecutionA woman upon whom an abortion in violation of
				subsection (a) is performed or attempted may not be prosecuted under, or for a
				conspiracy to violate, subsection (a), or for an offense under section 2, 3, or
				4 based on such a violation.
						(e)Civil
				remedies
							(1)Civil action by
				woman on whom the abortion is performedA woman upon whom an abortion has been
				performed or attempted in violation of subsection (a), may in a civil action
				against any person who engaged in the violation obtain appropriate
				relief.
							(2)Civil action by
				relativesThe father of an unborn child who is the subject of an
				abortion performed or attempted in violation of subsection (a), or a maternal
				grandparent of the unborn child if the pregnant woman is an unemancipated
				minor, may in a civil action against any person who engaged in the violation,
				obtain appropriate relief, unless the pregnancy resulted from the plaintiff’s
				criminal conduct or the plaintiff consented to the abortion.
							(3)Appropriate
				reliefAppropriate relief in a civil action under this subsection
				includes—
								(A)objectively verifiable money damages for
				all injuries, psychological and physical, occasioned by the violation of this
				section;
								(B)statutory damages
				equal to three times the cost of the abortion; and
								(C)punitive
				damages.
								(4)Injunctive
				relief
								(A)In
				generalA qualified plaintiff may in a civil action obtain
				injunctive relief to prevent an abortion provider from performing or attempting
				further abortions in violation of this section.
								(B)DefinitionIn
				this paragraph the term qualified plaintiff means—
									(i)a
				woman upon whom an abortion is performed or attempted in violation of this
				section;
									(ii)any person who is
				the spouse, parent, sibling or guardian of, or a current or former licensed
				health care provider of, that woman; or
									(iii)the United
				States Attorney for the District of Columbia.
									(5)Attorneys fees
				for plaintiffThe court shall award a reasonable attorney's fee
				as part of the costs to a prevailing plaintiff in a civil action under this
				subsection.
							(6)Attorneys fees
				for defendantIf a defendant in a civil action under this section
				prevails and the court finds that the plaintiff's suit was frivolous and
				brought in bad faith, the court shall also render judgment for a reasonable
				attorney’s fee in favor of the defendant against the plaintiff.
							(7)Awards against
				womanExcept under paragraph (6), in a civil action under this
				subsection, no damages, attorney’s fee or other monetary relief may be assessed
				against the woman upon whom the abortion was performed or attempted.
							(f)Protection of
				Privacy in Court Proceedings
							(1)In
				generalExcept to the extent the Constitution or other similarly
				compelling reason requires, in every civil or criminal action under this
				section, the court shall make such orders as are necessary to protect the
				anonymity of any woman upon whom an abortion has been performed or attempted if
				she does not give her written consent to such disclosure. Such orders may be
				made upon motion, but shall be made sua sponte if not otherwise sought by a
				party.
							(2)Orders to
				parties, witnesses, and counselThe court shall issue appropriate
				orders under paragraph (1) to the parties, witnesses, and counsel and shall
				direct the sealing of the record and exclusion of individuals from courtrooms
				or hearing rooms to the extent necessary to safeguard her identity from public
				disclosure. Each such order shall be accompanied by specific written findings
				explaining why the anonymity of the woman must be preserved from public
				disclosure, why the order is essential to that end, how the order is narrowly
				tailored to serve that interest, and why no reasonable less restrictive
				alternative exists.
							(3)Pseudonym
				requiredIn the absence of written consent of the woman upon whom
				an abortion has been performed or attempted, any party, other than a public
				official, who brings an action under paragraphs (1), (2), or (4) of subsection
				(e) shall do so under a pseudonym.
							(4)LimitationThis
				subsection shall not be construed to conceal the identity of the plaintiff or
				of witnesses from the defendant or from attorneys for the defendant.
							(g)Reporting
							(1)Duty to
				reportAny physician who performs or attempts an abortion within
				the District of Columbia shall report that abortion to the relevant District of
				Columbia health agency (hereinafter in this section referred to as the
				health agency) on a schedule and in accordance with forms and
				regulations prescribed by the health agency.
							(2)Contents of
				reportThe report shall include the following:
								(A)Post-fertilization
				ageFor the determination of probable postfertilization age of
				the unborn child, whether ultrasound was employed in making the determination,
				and the week of probable post-fertilization age that was determined.
								(B)Method of
				abortionWhich of the following methods or combination of methods
				was employed:
									(i)Dilation,
				dismemberment, and evacuation of fetal parts also known as dilation and
				evacuation.
									(ii)Intra-amniotic
				instillation of saline, urea, or other substance (specify substance) to kill
				the unborn child, followed by induction of labor.
									(iii)Intracardiac or
				other intra-fetal injection of digoxin, potassium chloride, or other substance
				(specify substance) intended to kill the unborn child, followed by induction of
				labor.
									(iv)Partial-birth
				abortion, as defined in section 1531.
									(v)Manual vacuum
				aspiration without other methods.
									(vi)Electrical vacuum
				aspiration without other methods.
									(vii)Abortion induced
				by use of mifepristone in combination with misoprostol; or
									(viii)if none of the
				methods described in the other clauses of this subparagraph was employed,
				whatever method was employed.
									(C)Age of
				womanThe age or approximate age of the pregnant woman.
								(D)Compliance with
				requirements for exceptionThe facts relied upon and the basis
				for any determinations required to establish compliance with the requirements
				for the exception provided by subsection (b)(2).
								(3)Exclusions from
				reports
								(A)A report required
				under this subsection shall not contain the name or the address of the woman
				whose pregnancy was terminated, nor shall the report contain any other
				information identifying the woman.
								(B)Such report shall
				contain a unique Medical Record Number, to enable matching the report to the
				woman’s medical records.
								(C)Such reports shall
				be maintained in strict confidence by the health agency, shall not be available
				for public inspection, and shall not be made available except—
									(i)to
				the United States Attorney for the District of Columbia or that Attorney’s
				delegate for a criminal investigation or a civil investigation of conduct that
				may violate this section; or
									(ii)pursuant to court
				order in an action under subsection (e).
									(4)Public
				reportNot later than June 30 of each year beginning after the
				date of enactment of this paragraph, the health agency shall issue a public
				report providing statistics for the previous calendar year compiled from all of
				the reports made to the health agency under this subsection for that year for
				each of the items listed in paragraph (2). The report shall also provide the
				statistics for all previous calendar years during which this section was in
				effect, adjusted to reflect any additional information from late or corrected
				reports. The health agency shall take care to ensure that none of the
				information included in the public reports could reasonably lead to the
				identification of any pregnant woman upon whom an abortion was performed or
				attempted.
							(5)Failure to
				submit report
								(A)Late
				feeAny physician who fails to submit a report not later than 30
				days after the date that report is due shall be subject to a late fee of $1,000
				for each additional 30-day period or portion of a 30-day period the report is
				overdue.
								(B)Court order to
				complyA court of competent jurisdiction may, in a civil action
				commenced by the health agency, direct any physician whose report under this
				subsection is still not filed as required, or is incomplete, more than 180 days
				after the date the report was due, to comply with the requirements of this
				section under penalty of civil contempt.
								(C)Disciplinary
				actionIntentional or reckless failure by any physician to comply
				with any requirement of this subsection, other than late filing of a report,
				constitutes sufficient cause for any disciplinary sanction which the Health
				Professional Licensing Administration of the District of Columbia determines is
				appropriate, including suspension or revocation of any license granted by the
				Administration.
								(6)Forms and
				regulationsNot later than 90 days after the date of the
				enactment of this section, the health agency shall prescribe forms and
				regulations to assist in compliance with this subsection.
							(7)Effective date
				of requirementParagraph (1) of this subsection takes effect with
				respect to all abortions performed on and after the first day of the first
				calendar month beginning after the effective date of such forms and
				regulations.
							(h)DefinitionsIn this section the following definitions
				apply:
							(1)AbortionThe term abortion means the
				use or prescription of any instrument, medicine, drug, or any other substance
				or device—
								(A)to intentionally
				kill the unborn child of a woman known to be pregnant; or
								(B)to otherwise
				intentionally terminate the pregnancy of a woman known to be pregnant with an
				intention other than to increase the probability of a live birth, to preserve
				the life or health of the child after live birth, or to remove a dead unborn
				child who died as the result of natural causes in utero, accidental trauma, or
				a criminal assault on the pregnant woman or her unborn child, and which causes
				the premature termination of the pregnancy.
								(2)Attempt an
				abortionThe term
				attempt, with respect to an abortion, means conduct that, under
				the circumstances as the actor believes them to be, constitutes a substantial
				step in a course of conduct planned to culminate in performing an abortion in
				the District of Columbia.
							(3)FertilizationThe term fertilization means
				the fusion of human spermatozoon with a human ovum.
							(4)Health
				agencyThe term health
				agency means the Department of Health of the District of Columbia or any
				successor agency responsible for the regulation of medical practice.
							(5)PerformThe term perform, with respect
				to an abortion, includes induce an abortion through a medical or chemical
				intervention including writing a prescription for a drug or device intended to
				result in an abortion.
							(6)PhysicianThe term physician means a
				person licensed to practice medicine and surgery or osteopathic medicine and
				surgery, or otherwise licensed to legally perform an abortion.
							(7)Post-fertilization
				ageThe term
				post-fertilization age means the age of the unborn child as
				calculated from the fusion of a human spermatozoon with a human ovum.
							(8)Probable
				post-fertilization age of the unborn childThe term probable post-fertilization
				age of the unborn child means what, in reasonable medical judgment, will
				with reasonable probability be the postfertilization age of the unborn child at
				the time the abortion is planned to be performed or induced.
							(9)Reasonable
				medical judgmentThe term
				reasonable medical judgment means a medical judgment that would be
				made by a reasonably prudent physician, knowledgeable about the case and the
				treatment possibilities with respect to the medical conditions involved.
							(10)Unborn
				childThe term unborn
				child means an individual organism of the species homo sapiens,
				beginning at fertilization, until the point of being born alive as defined in
				section 8(b) of title 1.
							(11)Unemancipated
				minorThe term
				unemancipated minor means a minor who is subject to the control,
				authority, and supervision of a parent or guardian, as determined under the law
				of the State in which the minor resides.
							(12)WomanThe term woman means a female
				human being whether or not she has reached the age of
				majority.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1532. District of Columbia pain-capable
				unborn child
				protection.
					
					.
			(c)Chapter heading
			 amendments
				(1)Chapter heading
			 in chapterThe chapter heading for chapter 74 of title 18, United
			 States Code, is amended by striking Partial Birth Abortions and inserting
			 Abortions.
				(2)Table of
			 chapters for part IThe item
			 relating to chapter 74 in the table of chapters at the beginning of part I of
			 title 18, United States Code, is amended by striking Partial Birth Abortions
			 and inserting Abortions.
				
